   8:20-cr-00241-BCB-SMB Doc # 30 Filed: 02/26/21 Page 1 of 1 - Page ID # 58




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                8:20CR241
                                           )
      vs.                                  )
                                           )
LINDSEY L. BIXBY,                          )                  ORDER
                                           )
                    Defendant.             )


        This matter is before the court upon defendant’s Unopposed Motion to Continue
Trial [29]. The Defendant is having experts review discovery regarding this matter. For
good cause shown,

      IT IS ORDERED that defendant’s Unopposed Motion to Continue Trial [29] is
granted, as follows:

      1. The jury trial now set for March 9, 2021, is continued to May 4, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and May 4, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).


      DATED: February 26, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
